J-S30002-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

BANK OF AMERICA NA SUCCESSOR BY                     IN THE SUPERIOR COURT OF
MERGER TO BAC HOME LOANS SERVING                          PENNSYLVANIA
L.P. F/K/A COUNTRYWIDE HOME LOANS
SERVING, L.P.

                       v.

COLIN MOSHER A/K/A COLIN JOHNSTON
MOSHER AND ROSSANA QUATTROCCHI

APPEAL OF: ROSSANA QUATTROCCHI                           No. 1555 EDA 2014


                    Appeal from the Order Dated May 6, 2014
                 In the Court of Common Pleas of Bucks County
                       Civil Division at No(s): 2012-00732


BEFORE: GANTMAN, P.J., FORD ELLIOTT, P.J.E., and JENKINS, J.

MEMORANDUM BY GANTMAN, P.J.:                               FILED JULY 08, 2015

        Appellant, Rossana Quattrocchi, appeals pro se from the order entered

in the Bucks County Court of Common Pleas, granting the motion to

reassess damages filed on behalf of Appellee, Bank of America, N.A., in this

mortgage foreclosure action. We affirm.

        In its opinion, the trial court set forth the relevant facts of this case as

follows:

           On January 11, 2005, [Appellant’s husband,] Colin Mosher
           a/k/a Colin Johnston Mosher[,] executed a mortgage and
           promissory note pledging to repay the affiliated loan on a
           monthly basis.1 The specific amount of the mortgage was
           $276,000.00. The mortgaged property was 4465 Summer
____________________________________________


1
    Mr. Mosher is not a party to this appeal.
J-S30002-15


        Meadow Drive, Doylestown, Pennsylvania 18902, Bucks
        County Parcel Number 34-39-122. The mortgage was
        recorded in the Office of the Recorder of Bucks County in
        Mortgage Book No. 4340, Page 572, and it was assigned to
        BAC Home Loans Servicing, LP, formerly known as
        Countrywide Home Loans Servicing, LP.        [Appellee] is
        successor by merger to BAC Home Loans Servicing, LP.
        On March 1, 2010, [Mr.] Mosher and [Appellant] began
        divorce proceedings.

        The mortgage has been past-due since September 1,
        2010—a period in excess of three years. The last recorded
        payment was made on October 7, 2010, which was applied
        to the August 1, 2010, payment. According to a deed
        recorded on October 13, 2010, in the Office of the
        Recorder of Bucks County in Mortgage Book No. 6528,
        Page 1284, Mr. Mosher transferred the mortgaged
        property to [Appellant].

(Trial Court Opinion, filed July 18, 2014, at 1-2) (internal citations and

footnotes omitted).

     Procedurally, Appellee filed a complaint in mortgage foreclosure on

January 26, 2012.     After Appellant and Mr. Mosher filed preliminary

objections, Appellee filed an amended complaint on January 7, 2013.

Appellant and Mr. Mosher filed an answer and new matter.      On June 26,

2013, Appellee filed a motion for summary judgment.     Appellant and Mr.

Mosher filed a response on October 3, 2013. The court granted summary

judgment in favor of Appellee on October 22, 2013.      Appellant did not

appeal the summary judgment.     On November 14, 2013, Appellee filed a

praecipe to enter judgment and the prothonotary entered an in rem

judgment against Appellant and Mr. Mosher in the amount of $315,745.49.

     On February 26, 2014, Appellee filed a motion to reassess damages.

                                  -2-
J-S30002-15


The court issued a rule to show cause on March 18, 2014, with a return date

of April 14, 2014.   Appellant filed no response to the motion to reassess

damages or the rule to show cause.

     On April 1, 2014, however, Appellant entered her appearance pro se

and filed a motion styled as a “motion to vacate judgments and stay the

foreclosure upon the papers.”    Appellee filed a motion to make the rule

absolute on April 17, 2014. On May 6, 2014, Appellant filed another pro se

motion styled as a “motion for summary judgement to open strike, and

vacate judgments against [Appellant], and to quiet title, and damages.” The

court issued an order on May 7, 2014, to make the rule absolute and

granted Appellee’s motion to reassess damages.        The in rem judgment

against Appellant and Mr. Mosher was amended to $338,001.61.

     On May 16, 2014, Appellant filed a timely pro se notice of appeal from

the order amending the judgment.      The court ordered Appellant to file a

concise statement of errors complained of on appeal, pursuant to Pa.R.A.P.

1925(b); Appellant timely complied. Appellee filed a motion to quash this

appeal, on August 20, 2014. This Court denied Appellee’s motion to quash

on October 6, 2014, without prejudice to Appellee’s right to raise the issues

in the motion before the merits panel, which Appellee has done.

     Appellant raises six issues for our review:

        WHETHER THE [TRIAL] COURT MADE AN ERROR OF LAW
        AND/OR ABUSED [ITS] DISCRETION BY ENTERING
        JUDGMENTS AGAINST [APPELLANT] WHERE [APPELLANT]
        DID NOT EXECUTE THE MORTGAGE ON THE SUBJECT

                                     -3-
J-S30002-15


         PROPERTY IN DOYLESTOWN, PA AND THEREFORE
         [APPELLANT] HAD NO NOTICE THAT SHE COULD RESCIND
         HER HUSBAND’S LOAN THAT SHE WAS LEFT TO
         CONSUMMATE ALONE WITHOUT SUFFICIENT FUNDS,
         UNTIL SHE HAD ACTUAL NOTICE OF HER ABILITY TO
         RESCIND AND DID SO ON NOVEMBER 1, 2010?

         WHETHER [APPELLEE] AND ITS ASSIGNS VIOLATED THE
         TRUTH IN LENDING ACT SO [AS] TO TRIGGER ITS
         PROVISION THAT IN SUCH CASE TITLE MUST BE QUIETED
         IN APPELLANT?

         WHETHER THE [TRIAL] COURT MADE AN ERROR AND/OR
         ABUSED ITS DISCRETION BY GRANTING [APPELLEE’S]
         MOTION FOR SUMMARY JUDGMENT, WITH LACK OF
         EVIDENCE, WITHOUT ARGUMENT OR TESTIMONY,
         ESPECIALLY IN LIGHT OF TUTTLE ANSWER WHICH
         LACKED FACTS OF THE SPECIFIC CASE, PERHAPS
         INTENTIONALLY GIVEN HIS PRIOR RELATIONS WITH THE
         BANK(S), AS WELL AS [APPELLEE’S] WELL REPUTED
         SHADY TREATMENT OF ITS MORTGAGE SECURITIES
         WHICH LATER REQUIRED A SETTLEMENT WITH FANNIE
         MAE?

         WHETHER [APPELLANT] WAS AFFORDED AND RECEIVED
         DUE PROCESS?

         WHETHER THE [TRIAL] COURT ABUSED ITS DISCRETION
         BY RETURNING APPELLANT’S MOTION FOR RULE
         ABSOLUTE OF MAY 29, 2014 ON HER MOTION TO VACATE
         THE ORDERS AND QUIET TITLE?

         WHETHER APPELLEE[] SHOULD BE LIABLE FOR PUNITIVE
         DAMAGES GIVEN [ITS] LACK OF TRANSPARENCY,
         DECEPTION, MISREPRESENTATION, AND DOWNRIGHT
         TORTURE OF [APPELLANT] DURING 2010 AND BEYOND?

(Appellant’s Brief at 8).

      Preliminarily, although this Court is willing to construe liberally

materials filed by a pro se litigant, pro se status generally confers no special

benefit upon an appellant.    Strawn v. Strawn, 664 A.2d 129 (Pa.Super.

                                     -4-
J-S30002-15


1995). Accordingly, a pro se litigant must comply with the procedural rules

set forth in the Pennsylvania Rules of Court.   Jones v. Rudenstein, 585

A.2d 520 (Pa.Super. 1991), appeal denied, 529 Pa. 634, 600 A.2d 954

(1991). This Court may quash or dismiss an appeal if an appellant fails to

conform substantially to the requirements set forth in the Pennsylvania

Rules of Appellate Procedure. Pa.R.A.P. 2101; Laird v. Ely & Bernard, 528

A.2d 1379 (Pa.Super. 1987), appeal denied, 520 Pa. 576, 549 A.2d 136

(1988).

     Instantly, the defects in Appellant’s pro se brief are numerous.

Appellant’s brief lacks a summary of the argument, the text of the order in

question, or an attached copy of her Rule 1925(b) statement. See Pa.R.A.P.

2111(a)(11), 2115(a), 2118. Appellant impermissibly includes argument in

her statement of the case and her statement of the scope and standard of

review.   See Pa.R.A.P. 2117(b).    Although Appellant lists six issues for

review in her statement of the questions involved, she fails to include

argument with citations to relevant authorities for five of those issues. See

Pa.R.A.P. 2119(a). Appellant also levies various accusations of wrongdoing

against Appellee without any supporting citations to the record.        See

Pa.R.A.P. 2119(c), (d).

     Given the extensive defects in Appellant’s brief, and the difficulty in

gleaning distinct issues for review, we can only attempt to summarize the

claims Appellant ostensibly raises in her argument section.       Appellant’s


                                    -5-
J-S30002-15


arguments primarily concern the underlying summary judgment. Appellant

argues that Mr. Mosher’s residence was conveyed to her subject to the

mortgage, following the initiation of divorce proceedings.            Appellant

contends she attempted to rescind the mortgage following this transfer,

pursuant to the Truth in Lending Act (“TILA”).2          Appellant asserts her

rescission was timely because the time limit for rescinding a mortgage under

TILA did not begin to run until she had actual notice of her right to rescind.

Appellant claims Appellee’s foreclosure action violated TILA, and entitled her

to dismissal of Appellee’s complaint and an award of punitive damages.

Appellant also argues the court erred when it failed to hold a hearing on

Appellee’s motion for summary judgment.          Appellant further contends the

May 7, 2014 order, which granted Appellee’s motion to reassess damages,

was improperly served on Appellant’s former counsel rather than Appellant.

Appellant concludes this Court should vacate all judgments against Appellant

in this matter, quiet title in the foreclosed property in Appellant’s favor, and

award Appellant punitive damages. We cannot agree.

        As an additional prefatory matter, Pennsylvania Rule of Appellate

Procedure 903(a) provides:

          Rule 903. Time for Appeal

              (a) General rule. Except as otherwise prescribed
              by this rule, the notice of appeal required by Rule
____________________________________________


2
    15 U.S.C.A. §§ 1601-1667f.



                                           -6-
J-S30002-15


            902 (manner of taking appeal) shall be filed within
            30 days after the entry of the order from which the
            appeal is taken.

Pa.R.A.P. 903(a). “Where a party fails to appeal a final order, it operates as

res judicata on the issues decided.” Morgan Guar. Trust Co. of New York

v. Mowl, 705 A.2d 923, 928 (Pa.Super. 1998), appeal denied, 556 Pa. 693,

727 A.2d 1211 (1998).     Further, any issue not included in an appellant’s

Rule 1925(b) statement is waived for purposes of appellate review. Madrid

v. Alpine Mountain Corp., 24 A.3d 380, 382 (Pa.Super. 2011), appeal

denied, 615 Pa. 768, 40 A.3d 1237 (2012).

      Instantly, with the exception of her claim regarding improper service,

Appellant’s issues on appeal effectively challenge the court’s order of

October 22, 2013, which entered summary judgment in favor of Appellee on

the underlying mortgage foreclosure.     Appellant, however, failed to file a

timely appeal from the summary judgment, which was final and appealable

because it disposed of all claims and parties. See Pa.R.A.P. 341(b), 903(a).

Moreover, Appellant’s notice of appeal expressly references only the order of

May 7, 2014, which reassessed the damages in the foreclosure action.

Appellant’s current appeal encompasses only that order.        Therefore, the

summary judgment is not properly before us; and Appellant’s failure to

appeal that judgment precludes her current challenges to it.        See id.;

Morgan Guar. Trust Co. of New York, supra.




                                    -7-
J-S30002-15


       With respect to Appellant’s remaining issue regarding allegedly

improper service of the court’s order of May 7, 2014, which is the subject of

this appeal, Appellant failed to raise this issue in her Rule 1925(b)

statement. Thus, Appellant’s contention that she was not properly served is

waived. See Madrid, supra. Moreover, Appellant fails to explain how she

was prejudiced by the allegedly improper service, as she timely filed a notice

of appeal from the order in question. See Pa.R.C.P. 126 (stating court may

disregard any procedural error or defect which does not affect substantial

rights of parties). Based on the foregoing, we affirm.3

       Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/8/2015




____________________________________________


3
 Due to our disposition, we deny as moot Appellee’s “renewed” motion to
quash based on waiver. See generally In re K.L.S., 594 Pa. 194, 197 n.3,
934 A.2d 1244, 1246 n.3 (2007) (stating when appellant has waived issues
on appeal, reviewing court should affirm decision of trial court rather than
quash appeal).



                                           -8-